DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-15 are pending.

Allowable Subject Matter
Claims 1-5, 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, and 15, and their dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of “and wherein the controller is further configured: to insert a code indicating a CP, which one interface among a plurality of interfaces consisting of the first interface is based on for transceiving data, into the specific part of the bit block placed at a front of a second frame of the specific format when incorporating a data block received from the one interface into the second frame; to take, from the bus, data of a third frame with a certain code that is confirmed to be identical to one of codes respectively indicating CPs which the plurality of interfaces are based on for transceiving data, the certain code being detected by the transceiver from a signal corresponding to the specific part of a bit block being carried on the bus; and to deliver all or part of data of the taken third frame to a CM intended to transceive data based on a CP corresponding to the certain code.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184